Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a first system that controls and drives the first winding set, the first system including a first control circuit, a first inverter, a first power supply connector, and a first ground connector; and 
a second system that controls and drives the second winding set, the second system including a second control circuit, a second inverter, a second power supply connector, and a second ground connector, 
wherein the first control circuit and the second control circuit are connected to an internal common ground, 
a first rectifying element that passes a current from the common ground to the first ground connector is provided in a line that connects the first ground connector and the common ground, 
a second rectifying element that passes a current from the common ground to the second ground connector is provided in a line that connects the second ground connector and the common ground, 
a first current detection element is provided in a line that connects a positive power supply and a line between the first rectifying element and the first ground connector, and 
a second current detection element is provided in a line that connects a positive power supply and a line between the second rectifying element and the second ground connector.
Claims 1-7 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846